Case 5:19-cv-01141-KK Document 21 Filed 04/27/20 Page 1 of 1 Page ID #:772



 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9   PAULA A. GARCIA,                         )   Case No.: 5:19-cv-01141-RGK-KK
                                              )
10                 Plaintiff,                 )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                   Defendant                  )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,200.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE:       4/27/20
22                              ___________________________________
                                THE HONORABLE KENLY KIYA KATO
23                              UNITED STATES MAGISTRATE JUDGE
24
25
26
27
                                             -1-
28
